DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments (pp. 10) filed 4/27/2022 with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant states that Cheng’s reverse operation generates a quantum bitonic sequence with the first sequence followed by the second sequence in reverse, which is different from the first sequence followed by the second sequence in claim 1. Examiner respectfully disagrees.
	Cheng’s quantum merge sort algorithm follows the same divide-and-conquer approach as the classical merge sort algorithm (Cheng: sec. III, para. 2). The quantum bitonic merge operation is further split into two components: the reverse operation transforms two sorted quantum sequences into one quantum bitonic sequence, while the bitonic sorter sorts any bitonic sequence (Cheng: sec. III.A, para. 1-2). For the special case when both sequences are sorted and every qubit in the first sequence is smaller than all qubits in the second sequence, applying the merge operation results in a third sequence identical to the first sequence followed (i.e., concatenated) with the second sequence. In other words, Cheng teaches this special case of concatenation operation.
Applicant’s arguments, see pp. 12 filed 4/27/2022, with respect to the rejection of claim 2 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 2 and 11 have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US patent application 2018/0365585 [herein “Smith”], and further in view of Cheng, et al. Quantum Switching and Quantum Merge Sorting. IEEE Transactions on Circuits and Systems 53:2, 2006, pp. 316-325 [herein “Cheng”].
Claim 1 recites “A method comprising: receiving, by a quantum file manager executing on at least one processor device, a request to concatenate a first quantum file comprising a first plurality of qubits and a second quantum file comprising a second plurality of qubits; and”.
Smith teaches a hybrid quantum/classical computing environment [0018]. A gateway module receives user requests for access to quantum computing resources [0041]. User request is individualized based on user permissions, such as permission to access a particular sized qubit array (i.e., plurality of qubits) [0058].
Claim 1 further recites “responsive to receiving the request, concatenating, by the quantum file manager, the first quantum file and the second quantum file into a concatenated quantum file comprising a third plurality of qubits, wherein the third plurality of qubits comprises a same number of qubits as a union of the first plurality of qubits and the second plurality of qubits, and stores an identical sequence of data values as the first plurality of qubits followed by the second plurality of qubits.”
Smith does not disclose this limitation; however, Cheng teaches quantum switching, as an optimization to quantum wiring, to allow each input quantum data (i.e., qubit) to be permuted to its corresponding destination port in parallel dynamically (Cheng: sec. I, para. 5). The quantum bitonic merge operation is split into two components: the reverse operation transforms two sorted quantum sequences into one quantum bitonic sequence, while the bitonic sorter sorts any bitonic sequence (Cheng: sec. III.A, para. 1-2). For the special case when both sequences are sorted and every qubit in the first sequence is smaller than all qubits in the second sequence, applying the merge operation results in a third sequence identical to the first sequence followed (i.e., concatenated) with the second sequence.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Cheng. One having ordinary skill in the art would have found motivation to incorporate Cheng’s concatenation of sequences of qubits in Smith’s hybrid quantum/classical system.
Claims 10 and 19 are analogous to claim 1, and are similarly rejected.

Claim 8 recites “The method of claim 1, further comprising determining that the first plurality of qubits and the second plurality of qubits are in an entanglement state of not entangled; wherein concatenating the first quantum file and the second quantum file into the concatenated quantum file is responsive to determining that the first plurality of qubits and the second plurality of qubits are in an entanglement state of not entangled.”
Smith can execute quantum logic to allow large-scale entanglement within the quantum system. Information can be read out from the composite quantum system (i.e., plurality of qubits) by measuring (i.e., determining) the quantum states of the qubits [0021], such as "not entangled".
Claim 17 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The method of claim 1, further comprising obtaining exclusive access to the first plurality of qubits and the second plurality of qubits.”
Smith individualizes each user request based on user permissions, such as permission to access a particular sized qubit array (i.e., plurality of qubits) [0058].
Claims 18 and 20 are analogous to claim 9, and are similarly rejected.

Allowable Subject Matter
Claims 2-7 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Smith and Cheng teach claim 1 and 10, where server in a hybrid quantum/classical computing environment can execute programs using QPUs or other types of computing resources, such as classical CPUs [0018].
Whitehouse segments data streams (i.e., files) into blocks (i.e., qubits), each identified by a digital signature. Unique blocks are stored and indexed, while a file consisting of a list of blocks is represented as a list (i.e., registry record) of pointers (i.e., locations) to indexed blocks, to facilitate access (Whitehouse: pp. 1/3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith and Cheng with Whitehouse. One having ordinary skill in the art would have found motivation to utilize the classical method of Whitehouse in the hybrid system of Smith to capture metadata of a file of qubits as a list of qubit locations.
However, the cited prior art combined does not disclose the limitations in claims 2-7 and 11-16 on list operations, in particular, the concatenation of two lists of qubit locations to teach the concatenation of two files of qubits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        





/ALEX GOFMAN/Primary Examiner, Art Unit 2163